Title: To George Washington from Daniel Carroll, 22 December 1783
From: Carroll, Daniel
To: Washington, George


                        
                            Sir.
                             22 December 1783
                        
                        The General Assembly of Maryland embrace this Opportunity of expressing the grateful Sense which they and
                            their Constituents entertain of your distinguished Services; services which under the smiles of divine providence have
                            secured the peace, Liberty, and Independance, of these states! Your retirement to private life is a full evidence of that
                            true patriotism which Induced you to draw your sword in defence of your Injured Country, and made you persevere to the end
                            of the Arduous struggle, in which you have Surmounted difficulties, that with prudence less than yours could not have been
                            Surmounted. Having by your conduct in the Field Gloriously Terminated the war, you have taught us by your last Circular
                            Letter how to value, how to preserve, and to improve that Liberty for which we have been contending. We are Convinced that
                            public liberty can not be long preserved but by Wisdom, Integrity, and a Strict adherence to public Justice, and public
                            engagements: This justice, and these engagements, as far as the influence and example of one state can extend, we are
                            determined to promote and fulfill, and if the powers given to Congress by the Confederation Should be found to be
                            incompetent to the purposes of the Union, we doubt not our Constituents will readily consent to enlarge them; in
                            expressing these Sentiments, and by thus engaging to Comply with the dictates of public faith and justice, and to satisfy
                            the Just Demands of a meritorious Army, we make the most Acceptable returns for all those cares which you have felt and
                            all the Toils you have undergone, during your Command. permit us in addressing, you for the last time in your public
                            Character to express our warmest Wishes that you may long enjoy the Sweets of domestic ease and retirement and that
                            Cordial satisfaction which must arise from a Consciousness of Having Merited and gained the Universal love of your
                            Countrymen.
                        
                            Danl Carroll Presdt of the Senate
                            Thos Cockey Dey, Speaker of the
                            House of Delegates
                        
                    